           Case 1:20-cr-00221-DAD-BAM Document 28 Filed 08/05/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00221-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE CHANGE OF
                                                        PLEA AND EXCLUDE TIME UNDER SPEEDY
13                         v.                           TRIAL ACT; FINDINGS AND ORDER
14   TANNER JOEL HERNANDEZ-FIELDS,                      DATE: August 16, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Dale A. Drozd
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for change of plea on August 16, 2021.

21          2.     By this stipulation, defendant now moves to continue the change of plea until August 30,

22 2021, and to exclude time between August 16, 2021, and August 30, 2021, under 18 U.S.C.

23 § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes numerous reports, search warrants, recorded statements, and electronic devices. All of

27          this discovery has been either produced directly to counsel and/or made available for inspection

28          and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00221-DAD-BAM Document 28 Filed 08/05/21 Page 2 of 3


 1                 b)      Counsel for defendant desires additional time to consult with his client, to review

 2          the current charges, to conduct investigation and research related to the charges including

 3          mitigation information for sentencing, and to prepare his client for the change of plea.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of August 16, 2021 to August 30,

13          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15          of the Court’s finding that the ends of justice served by taking such action outweigh the best

16          interest of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20          IT IS SO STIPULATED.

21

22
      Dated: August 5, 2021                                   PHILLIP A. TALBERT
23                                                            Acting United States Attorney
24
                                                              /s/ LAURA D. WITHERS
25                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00221-DAD-BAM Document 28 Filed 08/05/21 Page 3 of 3

     Dated: August 5, 2021                          /s/ DOUGLAS C. FOSTER
 1                                                  DOUGLAS C. FOSTER
                                                    Counsel for Defendant
 2
                                                    TANNER JOEL HERNANDEZ-
 3                                                  FIELDS

 4

 5

 6                                      FINDINGS AND ORDER

 7 IT IS SO ORDERED.

 8     Dated:   August 5, 2021
 9                                             UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
